Case 2:16-cv-07840-ES-MAH Document 135 Filed 07/09/19 Page 1 of 11 PageID: 2570




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 MERINO, et al., individually and on
 behalf of all others similarly situated,      Case No.: 2:16-cv-07840-ES-MAH
              Plaintiffs,
       v.

 WELLS FARGO & COMPANY and
 WELLS FARGO BANK, N.A.,

              Defendants.


           ORDER GRANTING PLAINTIFFS’ MOTION FOR
       PRELIMINARY APPROVAL OF SETTLEMENT AGREEMENT

       AND NOW, this 9th day of July, 2019, upon consideration of Plaintiffs’

 Motion for Preliminary Approval of Settlement Agreement, which is unopposed,

 the Court grants Plaintiffs’ Motion and ORDERS as follows:

       1.     Plaintiffs    in   the above-captioned litigation   (“Plaintiffs”)   and

 Defendants Wells Fargo Bank, N.A. (the “Bank”) and Wells Fargo & Company

 (together with the Bank, “Defendants” or “Wells Fargo”), have participated in

 mediation and executed a proposed Settlement Agreement (“Settlement” or

 “Agreement”) that was filed with the Court on February 28, 2019. Pursuant to the

 Agreement, Plaintiffs moved for entry of an order granting preliminary approval of

 the Settlement. The Court hereby incorporates the terms of the Agreement for the
Case 2:16-cv-07840-ES-MAH Document 135 Filed 07/09/19 Page 2 of 11 PageID: 2571



 purposes of this Preliminary Approval Order, including the Definitions set forth in

 the Agreement. Having reviewed the Agreement and considered the submissions,

 arguments, and authorities in support of preliminary approval of the Settlement, the

 Court finds as follows.

       2.     The Parties’ Agreement is preliminarily approved as fair, reasonable

 and adequate pursuant to FED. R. CIV. P. 23(e), and as a fair and reasonable resolution

 of a bona fide dispute under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

 (the “FLSA”).

       3.     On a preliminary basis, taking into account (a) the value and certainty

 of the benefits to be provided by the Settlement to Settlement Class Members and

 Settlement Collective Members; (b) the defenses asserted by Wells Fargo; (c) the

 risks to Plaintiffs and the Settlement Class/Settlement Collective that Wells Fargo

 would successfully defend against class and collective certification and/or against

 the merits of the claims alleged in this case; and (d) the length of time that would be

 required for Settlement Class Members or Settlement Collective Members to litigate

 to an uncertain final judgment through one or more trials and appeals, the Court finds

 that the Settlement appears sufficiently fair, reasonable and adequate to authorize

 dissemination of notice to the Settlement Class and Settlement Collective as set forth

 in the Agreement.




                                               2
Case 2:16-cv-07840-ES-MAH Document 135 Filed 07/09/19 Page 3 of 11 PageID: 2572



       4.     Moreover, the Court finds that the Settlement falls within the range of

 reasonableness because the Settlement has key indicia of fairness, in that (a) the

 Parties reached the Settlement only after they were adequately informed through

 relevant discovery; (b) the extensive negotiations were contentious, arm’s-length,

 and facilitated by an experienced professional mediator (Jeff Ross, Esq.); and (c) the

 proponents of the Settlement are experienced in similar litigation. Accordingly, for

 all of these reasons, the Settlement is hereby preliminarily approved.

       5.     Pursuant to 29 U.S.C. § 216(b), the Court conditionally certifies for

 settlement purposes only the Settlement Collective, which includes:

       all individuals who, while working for the Bank in a Covered Position,
       at any time from January 1, 2015 through December 31, 2017 (the
       “Collective Period”) in any state other than California, recorded
       working more than 38 hours in at least one workweek during the
       Collective Period.

       6.     Pursuant to FED. R. CIV. P. 23(a) and (b)(3), the Court provisionally

 certifies for settlement purposes only the following Settlement Class and

 conditionally finds that the Plaintiffs identified below are adequate representatives

 of the state-specific subclasses defined below:

       all individuals who, while working for the Bank in a Covered Position
       in one of the states set forth in (i) through (vii) below, recorded working
       more than 38 hours in at least one workweek during the following
       relevant time period for the Applicable State Subclass (collectively
       these periods are referred to as the “Applicable Class Period”):

              (i)   In Connecticut at any time from January 1, 2016 through
                    December 31, 2017 (the “Connecticut Subclass”), and

                                               3
Case 2:16-cv-07840-ES-MAH Document 135 Filed 07/09/19 Page 4 of 11 PageID: 2573



                     Plaintiff Richard Sklenka is the class representative for the
                     Connecticut Subclass;

             (ii)    In Minnesota at any time from January 1, 2015 through
                     December 31, 2017 (the “Minnesota Subclass”), and
                     Plaintiff Abdullahi Hajisomo is the class representative for
                     the Minnesota Subclass;

             (iii)   In Nevada at any time from January 1, 2016 through
                     December 31, 2017 (the “Nevada Subclass”), and Plaintiff
                     Joshua Thomson is the class representative for the Nevada
                     Subclass;

             (iv)    In New Jersey at any time from January 1, 2016 through
                     December 31, 2017 (the “New Jersey Subclass”), and
                     Plaintiffs Juan Carlos Merino and Jonathan Almonte are
                     the class representatives for the New Jersey Subclass;

             (v)     In New York at any time from January 1, 2012 through
                     December 31, 2017 (the “New York Subclass”), and
                     Plaintiff Jonathan Almonte is the class representative for
                     the New York Subclass;

             (vi)    In North Carolina at any time from January 1, 2016
                     through December 31, 2017 (the “North Carolina
                     Subclass”), and Plaintiff Claudia Cervantes Chouza is the
                     class representative for the North Carolina Subclass; and

             (vii) In Pennsylvania at any time from January 1, 2015 through
                   December 31, 2017 (the “Pennsylvania Subclass”), and
                   Plaintiff Keenan Johnson is the class representative for the
                   Pennsylvania Subclass.

       7.    Specifically, with respect to conditionally certifying the Settlement

 Collective and provisionally certifying the Settlement Class, the Court considered:

 (a) the allegations, information, arguments, and authorities provided by the Parties

 in connection with the pleadings previously filed in this case; (b) information,

                                                4
Case 2:16-cv-07840-ES-MAH Document 135 Filed 07/09/19 Page 5 of 11 PageID: 2574



 arguments, and authorities provided by Plaintiffs in their brief in support of their

 motion for entry of an order granting preliminary approval to the Settlement; (c) the

 terms of the Agreement, including, but not limited to, the definition of the Settlement

 Class and Settlement Collective and the benefits to be provided to the members; and

 (d) with respect to the Settlement Class, the Settlement’s elimination of any potential

 manageability issue that may otherwise have existed if the case continued to be

 litigated.

        8.    With respect to the Settlement Class, the Court provisionally finds for

 settlement purposes only at this time that the prerequisites for a class action under

 Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure have been satisfied.

 The Court provisionally finds, in the specific context of this Settlement, that the

 following requirements are met with respect to the Settlement Class: (a) the number

 of Settlement Class Members is in the thousands and is so numerous that joinder of

 all Settlement Class Members is impracticable; (b) there are questions of law and

 fact common to the Settlement Class Members; (c) Plaintiffs’ claims are typical of

 the claims of the Settlement Class Members they seek to represent for purposes of

 the Settlement; (d) Plaintiffs and Class Counsel have fairly and adequately

 represented the interests of the Settlement Class and will continue to do so; (e)

 questions of law and fact common to the Settlement Class Members predominate

 over any questions affecting any individual Settlement Class Member; and (f) a class


                                               5
Case 2:16-cv-07840-ES-MAH Document 135 Filed 07/09/19 Page 6 of 11 PageID: 2575



 action provides a fair and efficient method for settling the controversy under the

 criteria set forth in Rule 23. The Court also concludes that, because the case is being

 settled rather than litigated, the Court need not consider manageability issues that

 might otherwise be presented by the trial of a class action involving the issues in the

 case.

         9.    The named plaintiffs and any opt-in plaintiffs in Miller, et al. v. Wells

 Fargo Bank, N.A., No. 2:16-cv-05597-JHS (E.D. Pa.), are excluded from the

 Settlement Collective and Settlement Class.

         10.   The Court provisionally appoints Berger Montague, PC, the Law Office

 of Roosevelt N. Nesmith, LLC, Giskan Solotaroff & Anderson LLP, The Markham

 Law Firm, Reali Law APC, Quintilone & Associates, and Russel S. Warren Jr., as

 Class Counsel.

         11.   The Court appoints Rust Consulting as the Administrator to provide

 notice to the Settlement Class and Collective and administer the Settlement pursuant

 to the terms of the Agreement. The Administrator shall submit to the jurisdiction of

 this Court with respect to all aspects of the Settlement, and is bound to follow all

 terms and conditions set forth in the Agreement.

         12.   Each and every time period and provision of the Agreement is deemed

 incorporated in this Order as if expressly set forth here and has the full force and




                                                6
Case 2:16-cv-07840-ES-MAH Document 135 Filed 07/09/19 Page 7 of 11 PageID: 2576



 effect of an Order of this Court. The Court calls attention to some of these time

 periods and provisions through the following partial schedule:

      The Bank Provides              Within twenty-one (21) calendar days
      Administrator the              after entry of this Preliminary Approval
      Collective/Class List          Order
      Settlement Administrator       Within ten (10) business days after entry
      establishes Settlement         of this Preliminary Approval Order
      Website
      Mailing of Class Notice and    Within sixty (60) days after entry of this
      Opt-In Consent Form            Preliminary Approval Order or within
                                     thirty (30) days of the Administrator
                                     receiving the Collective/Class List,
                                     whichever is earlier.
      Deadline for Settlement        The later of sixty (60) days after the
      Collective Members and         Administrator initially mails the
      Settlement Class Members       applicable Notice of Settlement and
      to return Claim Form,          Claim Form, or thirty (30) days after the
      objection or Request for       date of re-mailing in the event that the
      Exclusion (“Claim              initial mailing is returned as
      Deadline”)                     undeliverable
      Plaintiffs’ Motion for         Fourteen (14) days prior to the deadline
      Attorneys’ Fees and Costs,     for submitting objections to the
      and Service Awards             Settlement
      Plaintiffs’ Motion for Final   Twenty-one (21) days prior to the Final
      Approval of Settlement         Approval Hearing

      Final Approval Hearing         Date: January 13, 2020, at 2:00 p.m.
                                     (At the Court’s convenience,
                                     approximately 180 days after the
                                     Court’s Preliminary Approval Order.)


       13.   The Court approves the Claim Form and the forms of the Notices of

 Settlement attached as Exhibits A-C to the Agreement. The Court finds that the



                                             7
Case 2:16-cv-07840-ES-MAH Document 135 Filed 07/09/19 Page 8 of 11 PageID: 2577



 proposed methods of class notice set forth in the Agreement satisfy the requirements

 of due process, the Federal Rules of Civil Procedure, and constitute the best notice

 practicable under the circumstances and shall constitute due and sufficient notice to

 all persons entitled thereto. The Court specifically finds that the language that will

 be included on the Check Opt-In Form and the Claim Form constitutes a consent to

 join the Lawsuit for settlement purposes only, pursuant to 29 U.S.C. § 216(b), and

 to release claims under the FLSA. Such language also is sufficient to establish a

 bona fide dispute under the FLSA between the Settlement Participant and Wells

 Fargo. Should Class Counsel desire to be relieved of the other requirement of 29

 U.S.C. § 216(b)--filing the Check Opt-In Forms and redacted Claim Forms with the

 Court--Class Counsel shall make that request as part of the motion for final approval

 of the Settlement and propose an alternative that ensures a record is maintained of

 those who have consented to join the Settlement of this Lawsuit.

       14.    All proceedings in this case, including Wells Fargo’s deadline for filing

 a responsive pleading to Plaintiffs’ Second Amended Complaint, are stayed pending

 the final approval of the Settlement, except as may be necessary to implement the

 Settlement or comply with the terms of the Agreement.

       15.    If the Agreement is revoked, terminated, or not consummated for any

 reason whatsoever or if this Court (or an appellate court on appeal) does not grant

 final approval of the Settlement, the conditional certification of the Settlement


                                               8
Case 2:16-cv-07840-ES-MAH Document 135 Filed 07/09/19 Page 9 of 11 PageID: 2578



 Collective and Settlement Class shall be void, and Wells Fargo shall retain all

 defenses, and shall also retain the right to oppose any and all collective and class

 certification motions for any reason. In addition, if the Agreement is revoked,

 terminated, or not consummated for any reason whatsoever or if this Court (or an

 appellate court on appeal) does not grant final approval of the Settlement, Wells

 Fargo’s provisional stipulation to the filing of Plaintiffs’ Second Amended

 Complaint for settlement purposes only shall be deemed void, and the Parties shall

 file a stipulation and proposed order withdrawing Plaintiffs’ Second Amended

 Complaint.

       16.    By granting preliminary approval of the Settlement, this Court has

 established personal jurisdiction over the Settlement Collective Members and the

 Settlement Class Members.        To preserve the status quo pending this Court’s

 determination on whether to approve the Agreement and to ensure the finality of the

 parties’ Settlement, if it is finally approved, it is ordered under the All Writs Act, 28

 U.S.C. § 1651 that, with the exception of those participating in Miller, et al. v. Wells

 Fargo Bank, N.A., No. 2:16-cv-05597-JHS (E.D. Pa.), who are excluded from this

 Settlement, all Settlement Collective Members and Settlement Class Members,

 along with their attorneys, agents, and representatives are enjoined from initiating

 any separate lawsuits, actions, causes of action, claims, or demands in any federal,

 state, or local jurisdiction with respect to the Released Claims during the time period


                                                9
Case 2:16-cv-07840-ES-MAH Document 135 Filed 07/09/19 Page 10 of 11 PageID: 2579



  from the date of this Order through the Effective Date of the Settlement or, for any

  individual Settlement Class Member, through the date he or she files a timely and

  valid Request for Exclusion in accordance with the provisions of the Settlement. By

  authorizing the dissemination of notice of the Settlement and establishing an opt-out

  period, this Court has ensured that this injunction comports with the requirements of

  due process.

        17.      The Final Approval Hearing is hereby set for January 13, 2020, at

  2:00 p.m., in Courtroom 5A at the Martin Luther King Building &

  U.S. Courthouse, 50 Walnut Street, Newark, NJ, 07101. The date and time of the

  Final Approval Hearing will be set forth in the Notices of Settlement and the

  Settlement Website, but the Final Approval Hearing is subject to adjournment by

  the Court without       further notice to Settlement        Collective   Members and

  Settlement Class Members other than that which may be posted by the Court and on

  the Settlement Website.

        18.    Only Settlement Class Members who have not excluded themselves

  from the Settlement and have filed and served timely and valid objections to the

  Settlement pursuant to the terms of the Agreement shall be entitled to be heard at the

  Final Approval Hearing. Any Settlement Class Member who does not timely file

  and serve a valid objection in writing to the Settlement, entry of a Final Approval

  Order, or Class Counsel’s application for fees and costs and for the awards proposed


                                                10
Case 2:16-cv-07840-ES-MAH Document 135 Filed 07/09/19 Page 11 of 11 PageID: 2580



  for Plaintiffs and Opt-In Plaintiffs, in accordance with the procedures set forth in the

  Notice of Settlement, shall be deemed to have waived any such objection.



  IT IS SO ORDERED. The Clerk of Court will TERMINATE docket entry

  number 132.

  Date: July 9, 2019
                                                 Esther Salas
                                                 United States District Judge
                                                 District of New Jersey




                                                 11
